Gholson, J.
The plaintiff claims that the answer contains no denial of the allegations in the petition; that such allegations not being controverted, are to be regarded as admitted. Code, section 127.
The code requires that the answer shall contain “ a general or specific denial of each material allegation of the petition controverted by the defendant.” Code, sec. 92. Thereis clearly in this case no specific denial, but I am not satisfied that the answer may not be regarded as a general denial of all the material allegations in the petition. If it was the intention of the defendants, in the general form they have adopted, to deny the material allegations of the petition, and such intention may be inferred from any fair, construe*436tion of the pleading, it would not be doing substantial justice, to render a judgment without any evidence. We are required to give pleadings a fair and liberal construction to accomplish the purposes of justice. On the contrary, if the plaintiff feels any doubt as to whether the allegations of his petition, or any of them, are really denied by the answer, he can apply to have the answer made more definite and certain. This has been frequently done as to such an answer as the present. But I think it would be going too far entirely to disregard such an answer and require no proof from the plaintiff'.
The judgment for the plaintiff' will, therefore, be refused, but the case may be withdrawn, either with a view to a motion, or to the production of evidence upon another setting for trial.